DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 9-14 recite limitations that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “unit” or “sub-unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over D11 or D22  and further in view of D3.3
With regard to claim 1, D1 teach horizontal calibration method for a panoramic image or video (see abstract) , comprising steps of: receiving images or video frames of fig. 1, § III-A: pair of cameras having different orientations providing two images; see also D2 abstract, § 1 ¶ 2, § 4.1 ¶¶ 1-2); acquiring a horizontal calibration matrix during photographing (see p. 4 col 1 steps 3-4 of algorithm: rotation/horizontal calibration matrix; see also D2 eq. 1: rotation matrix); and mapping, according to the horizontal calibration matrix, the images or video frames of the images are mapped to spherical surfaces and their orientation corrected according to the calibration matrix, see § II-B: UV mapping, § III-D ¶ 1, p. 4 col 1 steps 1-5 of algorithm; see also D2 § 4.2 ¶¶ 3-5). 
D1/D2 fail to explicitly teach wherein the images are of two cirles imaged by cameras having opposite photographic directions, however D3 teach the missing feature (see ¶¶ 39-49, abstract: wide angle or fish eye lens in opposing directions).
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, the spherical mapping taught by D1 or D2 can be applied to fish eye cameras as disclosed in D3 yielding predictable results. The motivation for using fish eye lens would have been to generate wide angle views to generate panoramic images. 
With regard to claim 2, D1 teach wherein the step of acquiring a horizontal calibration matrix during photographing is: acquiring the horizontal calibration matrix during photographing by means of a gyroscope and/or user manual calibration. (see p. 4 col 1 ¶¶ 2-3: gyroscope used as orientation sensor; see also D2 §1 ¶ 4). 
With regard to claim 5, D1 teach obtaining a spherical panoramic mathematical model after relative rotation via the horizontal calibration matrix being multiplied by the spherical panoramic mathematical model of longitude and latitude (see D1 p. 4 col 1 step 4 of algorithm: rotation matrix includes calibration in the horizontal direction) and mapping the images or video frames of the two circles respectively to a left hemispherical curved surface and a right hemispherical curved surface of the spherical panoramic mathematical model after relative rotation in a UV mapping manner (the images are mapped to spherical surfaces and their orientation corrected according to the calibration matrix, see § II-B: UV mapping, § III-D ¶ 1, p. 4 col 1 steps 1-5 of algorithm). See also D2 p. 272 where Rj is the calibration matirx and Pi is the spherical panoramic mathematical model of longtitude and latitude. 
claim 6, D1 teach during generating data of UVmapping, according to calculation of the spherical panoramic mathematical model of longitude and latitude, obtaining each vertex of the spherical panoramic mathematical model based on the following formula where longitude has a degree range of 0-180 degrees, latitude 0 has a z cosp degree range of 0-360 degrees; and multiplying the vertex by the horizontal calibration matrix according to the following formula: x x' V= y xM0 = y' z z' ; and converting the vertex multiplied by the horizontal calibration matrix back to longitude and latitude, and calculating the UV coordinates. (see D1 p. 4 col 1 steps 2-5 of algorithm, where coordinates in the spherical model of steps 2, 4 are given by equation 4 corresponding to the coordinates x,y,z of claim 6 with a different axis convention). 
With regard to claim 7, D1 teach according to the UV coordinates, mapping the images or video frames of the two circles respectively to a left hemispherical curved surface and a right hemispherical curved surface of the spherical panoramic mathematical model after relative rotation in a UV mapping manner. (see p. 4 col 1 steps 2-5: rotation matrix and mapping).
With regards to claims 9-14, see discussion of corresponding claims 1, 2 and 5 above. 


Claims 3-4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                                                                                                                                                                                                 






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ivan, S. Kholopov, and V. Pavlov Oleg. "Spherical video panorama stitching from multiple cameras with intersecting fields of view and inertial measurement unit." 2016 International Siberian Conference on Control and Communications (Sibcon). IEEE, 2016.
        2 Vandeportaele, Bertrand, et al. "ORIENT-CAM, A camera that knows its orientation and some applications." Iberoamerican Congress on Pattern Recognition. Springer, Berlin, Heidelberg, 2006.
        3 Machine Translation of CN106357966.